       Case 1:21-cv-00280-RC Document 14-4 Filed 02/17/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 XIAOMl CORPORATlON, et al.,

                                  Plaintiffs,

                           V.                                   Case No. 1 :2 l-cv-00280-RC

 DEPARTMENT OF DEFENSE, et al.,

                                  Defendants.



                      DECLARATION OF STEPHEN SEAN ENGLISH
       T, Stephen Sean English, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

       I.      I am a citizen of the United States.

       2.      I have been an employee of a U.S. subsidiary of Xiaomi Corporation ("Xiaomi")

since 2016. My title at Xiaomi is Patent Counsel, and my role at the company is to study patents,

both internally generated and third party patents, for strategic IP negotiations, acquisition and

licensing opportunities.

       3.      As an employee of Xiaomi, T have been a beneficiary of the Xiaomi employee

benefit plan, which regularly awards employees Xiaomi stock options and restricted stock units

("RS Us"), and grants of Xiaomi Class B shares. Xiaomi's employee benefit plan is a meaningful

pa11 of my compensation, was important to me when deciding whether to join the company, and

has remained an important reason why l have stayed with the company.

       4.      As a result of my pa11icipation in Xiaomi's employee benefit plan, r currently bold

(A) Xiaomi stocks; (B) unvested, unexercised stock options, all or some of which (depending on

satisfaction of performance conditions) will vest and become exercisable in May 2021; and (C)
           Case 1:21-cv-00280-RC Document 14-4 Filed 02/17/21 Page 2 of 2




unvested RS Us, all or some of which (depending on satisfaction of a performance condition) will

vest and settle in April 2021.

          5.     As a result of the Department of Defense designation of Xiaomi I understand that

at a minimum I will no longer be permitted to receive awards of Xiaomi stock as of March I 5,

2021, and [ must divest my holdings by January 14, 2022. My inability to fully participate in

Xiaomi's employee benefit plan in these regards will cause irreparable harm to me, insofar as I

will be deprived the ability to realize the benefits of being a Xiaomi shareholder, despite being an

employee of the company that is devoted to its long-term success. The requirement that I divest

my Xiaomi shares at depressed prices will also cause me to experience significant losses on the

value of those shares and prevent me from benefiting from future appreciation in the price of those

shares.



          I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.




                                                       L �L
          Executed on February 16, 2021.



                                        &English
                                                  L




                                                   2
